DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed 8/22/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 8/22/2022 have been fully considered but they are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 10-13, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitation	A method of operating an anomaly detector comprising a neural network, the neural network including layers of an encoder and a decoder, the method comprising: 	extracting, input features of an input data signal; 
	processing, by the neural network, the input features such that obtaining output features of the neural network corresponding to an output of a-the decoder are obtained; 	obtaining , an error based on the input features and the output features; 
	determining, whether the input data signal indicates an abnormal signal based on the error and a threshold; 
	outputting, information indicating that the abnormal signal is detected based on determining that the input data signal indicates the abnormal signal; and 
	performing unsupervised learning on the neural network based on the output features, 
	wherein the performing of the unsupervised learning includes updating weights of the neural network through online learning.		This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Figures 1, 2, 8 which are viewed as representations of the abstract idea	Examiner notes that the recitation of the “encode” and “decoder” are viewed as merely the type or source of the data and claim does not required these physical devices and such data is viewed as being part of the abstract idea.	Examiner notes that under a broadest reasonable interpretation of the claims “output information” is viewed as part of the data processing steps and are viewed to be part of the abstract idea, such as an output from an equation.	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element – “processing circuitry” 	This limitation is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function s) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Hajimirsadeghi (US 2020/0076841 A1)	Guo (US 2019/0302707 A1)	Tora (US 2021/0397938 A1)	Suh (US 2020/0285555 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding input data signal can be viewed as any data and does not impose a meaningful limitation describing what problem is being remedied or solved. 	With respect to Claim 11 the limitation
	extract input features of an input data signal, 		process the input features by a neural network including layers of an encoder and a decoder to obtain output features of the neural network corresponding to an output of the decoder, 		obtain an error based on the input features and the output features, 			determine whether the input data signal indicates an abnormal signal based on the error and a threshold, and 		output information indicating that the abnormal signal is detected based on determining that the input data signal indicates an abnormal signal.	performing unsupervised learning on the neural network based on the output features, 	wherein the performing of the unsupervised learning includes updating weights of the neural network through online learning.
	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Figures 1, 2, 8 which are viewed as representations of the abstract idea	Examiner notes that under a broadest reasonable interpretation of the claims “output information” is viewed as part of the data processing steps and are viewed to be part of the abstract idea, such as an output from an equation.
	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Formula 1 which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional elements – “	An apparatus for performing anomaly detection by using a neural network, the apparatus comprising: 	a memory storing at least one program; and 	processing circuitry configured to perform the anomaly detection by executing the at least one program, 	wherein the processing circuitry is configured to:	These limitations are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	Furthermore the additional elements 	do not integrate into a practical application because the claim does specify what practical application the claim is directed to.  The claim does not specify what information the claim is regarding or what component the invention is directed to.  As claimed the invention seems to imply that any data could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Hajimirsadeghi (US 2020/0076841 A1)	Guo (US 2019/0302707 A1)	Tora (US 2021/0397938 A1)	Suh (US 2020/0285555 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding input data signal can be viewed as any data and does not impose a meaningful limitation describing what problem is being remedied or solved. 	Dependent claims 2-3, 5-8, 10, 12-13, 15-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  	Claims 2-3, 5-8, 10, 12-13, 15-20 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more and/or recite additional elements that are viewed to be well know routine or conventional as identified by the prior art above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tora (US 2021/0397938 A1) in view of Guo (US 2019/0302707 A1).
	With respect to Claim 1 Tora teaches	A method of operating an anomaly detector including processing circuitry comprising a neural network, the neural network including layers of an encoder and a decoder, the method comprising:  (See Abstract. detecting an anomaly in the detection object data on the basis of the degree of anomaly):	extracting, by the processing circuitry, input features of an input data signal; 
processing, by the neural network, the input features such that obtaining output features of the neural network corresponding to an output of a-the decoder are obtained; (See Fig 2 and Para[0040] One or more feature values included in data are input to the AE network 2)
	obtaining, by the processing circuitry, an error based on the input features and the output features; (See Para[0041]); 		determining, by the processing circuitry, whether the input data signal indicates an abnormal signal based on the error and a threshold; (See Para[0045] Note that the detection device 10 may determine the magnitude of reconstruction error by a threshold value);	outputting, by the processing circuitry, information indicating that the abnormal signal is detected based on determining that the input data signal indicates the abnormal signal; and (See Fig 6 and Degree of Anomaly)	However Tora is silent to the language of	performing unsupervised learning on the neural network based on the output features, wherein the performing of the unsupervised learning includes updating weights of the neural network through online learning.	Nevertheless Guo teaches	performing unsupervised learning on the neural network based on the output features, wherein the performing of the unsupervised learning includes updating weights of the neural network through online learning. (See Para[0043] and Para[0049])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora and perform unsupervised learning such as that of Guo.	One of ordinary skill would have been motivated to modify Tora because, unsupervised learning would not require further manual manipulation and would be more automated.	With respect to Claim 10 Tora teaches	A non-transitory computer-readable recording medium having recorded thereon a program that, when executed by processing circuitry of an apparatus, causes the apparatus to perform the method of claim 1 (See Fig 1).	With respect to Claim 11 Tora teaches	An apparatus for performing anomaly detection by using a neural network, the apparatus comprising (See Abstract. detecting an anomaly in the detection object data on the basis of the degree of anomaly and Para[0002]): 	a memory storing at least one program (See Fig 1); and 	processing circuitry configured to perform the anomaly detection by executing the at least one program (See Fig 1), 	wherein the processing circuitry is configured to: 		extract input features of an input data signal (See Fig 2 and Para[0040] One or more feature values included in data are input to the AE network 2), 		process the input features by a neural network including layers of an encoder and a decoder to obtain output features of the neural network corresponding to an output of the decoder (See Fig 2 and Para[0040] and Para[0036] The generation model in the present embodiment is an autoencoder. Also, the autoencoder is configured of an encoder and a decoder. The encoder and the decoder are each a neural network. Accordingly, the model information 121 includes the number of layers of the encoder and of the decoder, the number of dimensions of each layer, the weighting among nodes, the bias of each layer, and so forth), 		obtain an error based on the input features and the output features (See Para[0041]), 			determine whether the input data signal indicates an abnormal signal based on the error and a threshold (See Para[0045] Note that the detection device 10 may determine the magnitude of reconstruction error by a threshold value), and 		output information indicating that the abnormal signal is detected based on determining that the input data signal indicates an abnormal signal (See Fig 6 and Degree of Anomaly).
	However Tora is silent to the language of	performing unsupervised learning on the neural network based on the output features, wherein the performing of the unsupervised learning includes updating weights of the neural network through online learning.	Nevertheless Guo teaches	performing unsupervised learning on the neural network based on the output features, wherein the performing of the unsupervised learning includes updating weights of the neural network through online learning. (See Para[0043] and Para[0049])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora and perform unsupervised learning such as that of Guo.	One of ordinary skill would have been motivated to modify Tora because, unsupervised learning would not require further manual manipulation and would be more automated.
	With respect to Claim 19 Tora teaches	The apparatus of claim 11, 	wherein the processing circuitry includes, 	an encoder layer calculation circuit that is configured to perform calculation for a layer of the encoder (See Fig 1), and 	a decoder layer calculation circuit that is configured to perform calculation for a layer of the decoder (See Fig 1).	With respect to Claim 20 Tora teaches	The apparatus of claim 11, 	wherein the processing circuitry includes, a layer calculation circuit configured to perform, with one circuit configuration, calculation for a layer of the encoder and calculation for a layer of the decoder (See Fig 1).


Claims 2, 5, 12, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tora (US 2021/0397938 A1) in view of Guo (US 2019/0302707 A1) and Hajimirsadeghi (US 2020/0076841 A1).
	With respect to Claim 2 Tora is silent to the language of	The method of claim 1, 	wherein the neural network includes, an autoencoder that configures the layers of the encoder and the decoder based on an input layer, at least one hidden layer, and an output layer 	Nevertheless Hajimirsadeshi teaches	wherein the neural network includes, an autoencoder that configures the layers of the encoder and the decoder based on an input layer, at least one hidden layer, and an output layer (See Para[0128] and [0317]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora wherein the neural network includes, an autoencoder that configures the layers of the encoder and the decoder based on an input layer, at least one hidden layer, and an output layer such as that of Hajimirsadeshi.	One of ordinary skill would have been motivated to modify Tora because having such layer is allows the neural network to shift the activation function which is critical for successful learning and would be no more than predictable use of prior art elements according to their established functions.

	With respect to Claim 5 Tora is silent to the language of	The method of claim 2, 	wherein the obtaining the error includes, calculating a mean squared error (MSE) between the input features and the output features.	Nevertheless Hajimirsadeghi teaches	wherein the obtaining the error includes, calculating a mean squared error (MSE) between the input features and the output features (See Para[0139] Anomaly detection may occur as follows. Computer 500 may compare expected sequence 550, as predicted, to intermediate sequence 520 as actually received. The difference in content between sequences 520 and 550 may be measured as anomaly score 580. Later herein are embodiments that individually compare each predicted raw feature vector to a corresponding actual raw feature vector, and that use techniques such as mean-squared error to calculate anomaly score).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora wherein the obtaining the error includes, calculating a mean squared error (MSE) between the input features and the output features such as that of Hajimirsadeghi.	One of ordinary skill would have been motivated to modify Tora because using a MSE would calculate the anomaly efficiently and accurately and would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 12 Tora is silent to the language of	The apparatus of claim 11, wherein the neural network includes, 	an autoencoder that configures the layers of the encoder and the decoder based on an input layer, at least one hidden layer, and an output layer.	Nevertheless Hajimirsadeshi teaches	an autoencoder that configures the layers of the encoder and the decoder based on an input layer, at least one hidden layer, and an output layer (See Para[0128] and [0317]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora wherein the neural network includes, an autoencoder that configures the layers of the encoder and the decoder based on an input layer, at least one hidden layer, and an output layer such as that of Hajimirsadeshi.	One of ordinary skill would have been motivated to modify Tora because having such layer is allows the neural network to shift the activation function which is critical for successful learning and would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 15 Tora is silent to the language of	The apparatus of claim 12, 	wherein the obtaining the error includes, calculating a mean squared error (MSE) between the input features and the output features.	Nevertheless Hajimirsadeghi teaches	wherein the obtaining the error includes, calculating a mean squared error (MSE) between the input features and the output features. (See Para[0139] Anomaly detection may occur as follows. Computer 500 may compare expected sequence 550, as predicted, to intermediate sequence 520 as actually received. The difference in content between sequences 520 and 550 may be measured as anomaly score 580. Later herein are embodiments that individually compare each predicted raw feature vector to a corresponding actual raw feature vector, and that use techniques such as mean-squared error to calculate anomaly score).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora wherein the obtaining the error includes, calculating a mean squared error (MSE) between the input features and the output features such as that of Hajimirsadeghi.	One of ordinary skill would have been motivated to modify Tora because using a MSE would calculate the anomaly efficiently and accurately and would be no more than predictable use of prior art elements according to their established functions.
Claims 3, 6, 7, 8, 13, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tora (US 2021/0397938 A1) in view of Guo (US 2019/0302707 A1) and Hajimirsadeghi (US 2020/0076841 A1) as applied to claims 2, 12 above, and further in view of Suh (US 2020/0285555 A1).
	With respect to Claim 3 Tora is silent to the language of	The method of claim 2, 	wherein a dimension of the input layer and a dimension of the output layer are greater than a dimension of the hidden layer.	Nevertheless Suh teaches	wherein a dimension of the input layer and a dimension of the output layer are greater than a dimension of the hidden layer(See Para[0043] An encoder (ENCODER) 403 may include one or more hidden layers, and be configured to output feature data by reducing the dimensions of the input data x. The number of neurons constituting each of the hidden layers which constitute the encoder 403 may be equal to or larger or smaller than the number N of neurons constituting the input layer 401).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora wherein a dimension of the input layer and a dimension of the output layer are greater than a dimension of the hidden layer such as that of Suh	One of ordinary skill would have been motivated to modify Tora because such a dimensionality of the layers would be no more than a design choice and Suh teaches that the various options are all possible and choose a particular option would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 6 Tora is silent to the language of	The method of claim 5, wherein 
	the weights of the neural network include weight of the input layer and weights of the output layer, the performing of the unsupervised learning includes, 	updating weights of the input layer of the neural network and weights of the output layer of the neural network so that the error in a difference between the input features and the output features decreases.	Nevertheless Suh teaches	the weights of the neural network include weight of the input layer and weights of the output layer, the performing of the unsupervised learning includes, 	updating weights of the input layer of the neural network and weights of the output layer of the neural network so that the error in a difference between the input features and the output features decreases. (See Para[0052] The decoder 407 minimizes an error included in the output data {circumflex over (x)}, and propagates the minimized error value back to the encoder 403 to adjust a parameter such as a weight or bias. While such a process is repeated several times, the optimal features are extracted.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora and updating weights of the input layer of the neural network and weights of the output layer of the neural network so that the error in a difference between the input features and the output features decreases such as that of Suh.	One of ordinary skill would have been motivated to modify Tora, because such updating would improve the model and adjust the weights accordingly.	With respect to Claim 7 Tora is silent to the language of	The method of claim 6, wherein the performing of the unsupervised learning includes, 	updating the weights by performing learning so that the error decreases according to gradient descent.	Nevertheless Hajimirsadeghi teaches	wherein the performing of the unsupervised learning includes, 	updating the weights by performing learning so that the error decreases according to gradient descent (See Para[0186] and Para[0334]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora wherein the performing of the unsupervised learning includes, updating the weights by performing learning so that the error decreases according to gradient descent such as that of Hajimirsadeghi.	One of ordinary skill would have been motivated to modify Tora because such a method would allow one to repeat such steps until a desired accuracy is achieved or some other criteria is met which would improve its accuracy.	With respect to Claim 8 Tora teaches	The method of claim 7, wherein the performing of the unsupervised learning includes, 	through a predetermined number of batch learnings (See Para[0069]).	However Tora is silent to the language of	updating the weights	Nevertheless Suh teaches	updating the weights (See Para[0052] The decoder 407 minimizes an error included in the output data {circumflex over (x)}, and propagates the minimized error value back to the encoder 403 to adjust a parameter such as a weight or bias. While such a process is repeated several times, the optimal features are extracted.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora and updating weights such as that of Suh.	One of ordinary skill would have been motivated to modify Tora, because such updating would improve the model and adjust the weights accordingly.			With respect to Claim 13 Tora is silent to the language of	The apparatus of claim 12, 	wherein a dimension of the input layer and a dimension of the output layer are greater than a dimension of at least one of the at least one hidden layer.	Nevertheless Suh teaches	wherein a dimension of the input layer and a dimension of the output layer are greater than a dimension of at least one of the at least one hidden layer. (See Para[0043] An encoder (ENCODER) 403 may include one or more hidden layers, and be configured to output feature data by reducing the dimensions of the input data x. The number of neurons constituting each of the hidden layers which constitute the encoder 403 may be equal to or larger or smaller than the number N of neurons constituting the input layer 401).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora wherein a dimension of the input layer and a dimension of the output layer are greater than a dimension of at least one of the at least one hidden layer such as that of Suh	One of ordinary skill would have been motivated to modify Tora because such a dimensionality of the layers would be no more than a design choice and Suh teaches that the various options are all possible and choose a particular option would be no more than predictable use of prior art elements according to their established functions.	With respect to Claim 16 Tora is silent to the language of	The apparatus of claim 15,
	wherein the weights of the neural network including weights of the input layer and weights of the output layer and	the processing circuitry is further configured to, 	update, through the unsupervised learning, weights of the input layer of the neural network and weights of the output layer of the neural network so that the error in a difference between the input features and the output features decreases.	Nevertheless Suh teaches	wherein the weights of the neural network including weights of the input layer and weights of the output layer and	the processing circuitry is further configured to,	update, through the unsupervised learning, weights of the input layer of the neural network and weights of the output layer of the neural network so that the error in a difference between the input features and the output features decreases.. (See Para[0052] The decoder 407 minimizes an error included in the output data {circumflex over (x)}, and propagates the minimized error value back to the encoder 403 to adjust a parameter such as a weight or bias. While such a process is repeated several times, the optimal features are extracted.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora and updating weights of the input layer of the neural network and weights of the output layer of the neural network so that the error in a difference between the input features and the output features decreases such as that of Suh.	One of ordinary skill would have been motivated to modify Tora, because such updating would improve the model and adjust the weights accordingly.	With respect to Claim 17 Tora is silent to the language of	The apparatus of claim 16, wherein the updating, through the unsupervised learning, includes, 	updating the weights by performing learning so that the error decreases according to gradient descent.	Nevertheless Hajimirsadeghi teaches	wherein the updating, through the unsupervised learning, includes, 	updating the weights by performing learning so that the error decreases according to gradient descent. (See Para[0186] and Para[0334]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora wherein the performing of the unsupervised learning includes, updating the weights by performing learning so that the error decreases according to gradient descent such as that of Hajimirsadeghi.	One of ordinary skill would have been motivated to modify Tora because such a method would allow one to repeat such steps until a desired accuracy is achieved or some other criteria is met which would improve its accuracy.	With respect to Claim 18 Tora teaches	The apparatus of claim 17, 	wherein the processing circuitry is further configured to, 	through a predetermined number of batch learnings (See Para[0069]).	However Tora is silent to the language of	updating the weights	Nevertheless Suh teaches	updating the weights (See Para[0052] The decoder 407 minimizes an error included in the output data {circumflex over (x)}, and propagates the minimized error value back to the encoder 403 to adjust a parameter such as a weight or bias. While such a process is repeated several times, the optimal features are extracted.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Tora and updating weights such as that of Suh.	One of ordinary skill would have been motivated to modify Tora, because such updating would improve the model and adjust the weights accordingly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Zhuang (US 2020/0050941 A1) teaches both unsupervised and supervised learning of feature embeddings for attributed sequences, i.e., data instances comprising both fixed-length attribute data and variable-length sequence data, having desirable properties for use in practical applications including (but not limited to) fraud detection, and analysis and data mining of clickstreams of web users, purchase histories of online customers, or DNA sequences.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863